Exhibit 10.9
(WYNDHAM WORLDWIDE LOGO) [y82651y82651001.gif]
Wyndham Worldwide Corporation
7 Sylvan Way
Parsippany, New Jersey 07054
(973) 753-6000 telephone
(973) 753-8890 facsimile
www.wyndhamworldwide.com
December 1, 2008
Mr. Eric Danziger
7610 North Shadow Mountain Road
Paradise Valley, AZ 85253
Re: Employment Agreement
Dear Eric:
Reference is made to the Employment Agreement (the “Agreement”), dated as of
November 17, 2008, by and between Wyndham Worldwide Corporation (the “Company”)
and Eric Danziger (“you”). Due to the fact that you are beginning your
employment with the Company earlier than expected, it is hereby agreed that,
notwithstanding anything to the contrary in Section III(b) of the Agreement,
one-half of the 2009 Grant (measured by dollar value) shall be granted to you by
the Committee on December 1, 2008, which is the last day of the Company’s
current trading window (the “Q4 Trading Window”). The remaining one-half of the
2009 Grant that is not granted during the Q4 Trading Window shall be granted
when the Committee approves the annual grants for similarly situated senior
executive officers in 2009. It is further agreed that this letter agreement is
intended to, and shall only, address the timing of the 2009 Grant and not any of
the other terms of the 2009 Grant, including, without limitation, the type of
instruments granted or the vesting schedule related to such grant, which terms
are set forth in the Agreement.
Except as modified by this letter agreement, the Agreement shall remain in full
force and effect. All capitalized terms used but not defined herein shall have
the meanings given to such terms in the Agreement. All references in the
Agreement to “Agreement” shall be deemed to include this letter agreement.
If you agree with the foregoing, please execute two copies of this letter
agreement and return the originals to the attention of Lynn A. Feldman, Senior
Vice President, Deputy General Counsel and Corporate Secretary, at the address
set forth above.





--------------------------------------------------------------------------------



 



          Very truly yours,       WYNDHAM WORLDWIDE CORPORATION            
By:   /s/ Mary R. Falvey       Mary R. Falvey      Executive Vice President and
Chief Human Resources Officer          Accepted and Agreed to by:
    /s/ Eric Danziger     Eric Danziger         

2